                Case 19-10037                    Doc 12              Filed 01/21/19 Entered 01/21/19 09:28:17                Desc Main
                                                                       Document     Page 1 of 7
                                                         UNITED STATES BANKRUPTCY COURT
                                                        FOR THE MIDDLE DISTRICT OF GEORGIA

 DEBTOR                                                                         *   Chapter 13
 Janet Renee Reeves                                                             *   Case No. 19-10037

                                                                                    {   } Check if this is a modified plan, and list below the sections
                                                                                         of the plan that have been changed.
 Original Plan


                                                                          CHAPTER 13 PLAN
                                                            MIDDLE DISTRICT OF GEORGIA
                                                                       (NOT OFFICIAL FORM 113)

Part 1: Notices


To Debtors:              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                         does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                         rules and judicial rulings may not be confirmable.

                         In the following notice to creditors and statement regarding your income status, you must check each box that
                         applies.

To Creditors:            Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                         You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
                         do not have an attorney, you may wish to consult one.

                         If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                         objection to confirmation at least 7 days before the date set for the hearing on confirmation unless otherwise ordered
                         by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                         confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order
                         to be paid under any plan.

            The following matters may be of particular importance to you. Debtors must check one box on each line to state
            whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes
            are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions placed in any
            part other than Part 6 are void.

          1.1           Limit the Amount of a Secured Claim: The plan seeks                   Included                    Not Included
                        to limit the amount of a secured claim, as set out in Part
                        3, Section 3.5, which may result in a partial payment or
                        no payment at all to the secured creditor.
          1.2           Avoidance of Liens: The plan requests the avoidance of                Included                    Not Included
                        a judicial lien or nonpossessory, nonpurchase-money
                        security interest as set out in the Nonstandard
                        Provisions Part 6.
          1.3           Nonstandard Provisions: The plan sets out                             Included                    Not Included
                        Nonstandard Provision in Part 6.

         Income status of debtor(s) as stated on Official form 122-C1

         Check One:



GAMB Form 113 Fillable PDF 2/28/18

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                Case 19-10037                    Doc 12              Filed 01/21/19 Entered 01/21/19 09:28:17                Desc Main
                                                                       Document     Page 2 of 7
             The current monthly income of the debtor(s) is less than the applicable median income specified in 11 U.S.C.
            §1325(b)(4)(A).

             The current monthly income of the debtor(s) is not less than the applicable median income specified in 11 U.S.C.
            §1325(b)(4)(A).

Part 2: Plan Payments and Length of Plan


2.1.        Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the
            debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $212.00 per month. (If the payments change over
            time include the following.) These plan payments change to          on

2.2.        Additional Payments: Additional payments of                      will be made on     from     . (Source)

2.3.        Trustee Percentage Fee: The Trustee percentage fee as set by the United States Trustee will be collected from each payment
            made by the debtor(s).

2.4.        Plan Length: If the debtor(s)' current monthly income is less than the applicable median income specified in 11
            U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.
            If the debtor(s)' current monthly income is not less than the applicable median income specified in 11 U.S.C.§1325(b)(4)(A)
            the debtor(s) will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.        Long Term Debts: The monthly payments will be made on the following long-term debts (including debts secured by the
            debtor's(s') principal residence): (Payments which become due after the filing of the petition but before the month of the first
            payment designated here will be added to the pre-petition arrearage claim.)

 NAME OF CREDITOR                                            MONTH OF FIRST PAYMENT               MONTHLY PAYMENT            CHECK IF PRINCIPAL
                                                                  UNDER PLAN                          AMOUNT                    RESIDENCE
 None

3.2.     Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including debts secured by
         the debtor's(s') principal residence) where the last payment is due after the last payment under the plan. If no monthly
         payment is designated, the arrearage claims will be paid after the short term
secured debts listed in Section 3.3 and 3.5

 NAME OF CREDITOR                                      ESTIMATED              INTEREST         COLLATERAL                      MONTHLY
                                                       AMOUNT DUE             RATE (if                                         PAYMENT IF ANY
                                                                              applicable)
 -NONE-

3.3.        Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured by a
            purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy
            petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See §
            1325(a). The claims listed below will be paid in full as allowed.

 NAME OF CREDITOR                                      AMOUNT DUE             INTEREST         COLLATERAL                      MONTHLY
                                                                              RATE                                             PAYMENT
 Speedy Cash                                           $950.00                6.00%            2002 Mercedes C-320 170,000     $18.95
                                                                                               miles
                                                                                               VIN: WDBRF64J82F285959

3.4.        Preconfirmation Adequate Protection: Preconfirmation adequate protection payments will be made to the following
            secured creditors and holders of executory contracts after the filing of a proof of claim by the creditor. These payments will
GAMB Form 113 Fillable PDF 2/28/18

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                Case 19-10037                    Doc 12              Filed 01/21/19 Entered 01/21/19 09:28:17         Desc Main
                                                                       Document     Page 3 of 7
            be applied to reduce the principal of the claim.

 NAME OF CREDITOR                                                                     ADEQUATE PROTECTION AMOUNT
 Speedy Cash                                                                          $100.00
 Gateway One Lending & Finance LLC                                                    $200.00

3.5.        Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors who are subject
            to cramdown, with allowed claims will be paid as follows:

            If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
            If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
            If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
            If you do not intend to cram down the claim, enter "debt" as the value.

 NAME OF CREDITOR                                     AMOUNT               VALUE        INTEREST COLLATERAL                  MONTHLY
                                                      DUE                               RATE                                 PAYMENT
                                                                                                                             AMOUNT
 Badcock                                              $500.00              250.00       6.00%      Furniture                 $5.00
 Gateway One Lending & Finance                        $7,743.00            5,000.00     6.00%      2007 Land Rover Range     $99.74
 LLC                                                                                               Rover HSE 181,753 miles
                                                                                                   VIN: SALMF15437A239301
 Warehouse Home Furnishings                           $1,042.00            550.00       6.00%      Furniture                 $10.97

3.6.        Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the
            collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be
            indicated in Part 6 Nonstandard Provisions. The debtor(s) agrees to termination of the stay under 11 U.S.C. §362(a) and
            §1301(a) with respect to the collateral, effective upon confirmation of the plan. An allowed unsecured claim resulting from
            the disposition(s) of the collateral will be treated as unsecured.

 NAME OF CREDITOR                                                                     DESCRIPTION OF COLLATERAL
 -NONE-

3.7.        Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

 NAME OF CREDITOR                                                                     COLLATERAL
 -NONE-

3.8.        Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part
            6 Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Debt


4.1.        Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:
            (SELECT ONE)

                 Pursuant to the current Administrative Order on Attorney Fee Awards

                 By another method as set out in Part 6 Nonstandard Provisions. Attorney will be required to submit an itemization of their
                time to the Court.

4.2.        Domestic Support Obligations: The following domestic support obligations will be paid over the life of the plan as follows:
            These payments will be made simultaneously with payment of the secured debt to the extent funds are available and will
            include interest at the rate of %. (If this is left blank, no interest will be paid.)

 NAME OF CREDITOR                                                                                          PAYMENT AMOUNT
 -NONE-

4.3.        Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in full over the life of
GAMB Form 113 Fillable PDF 2/28/18

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                Case 19-10037                    Doc 12              Filed 01/21/19 Entered 01/21/19 09:28:17      Desc Main
                                                                       Document     Page 4 of 7
            the plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims


5.1.        Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters (these are not
            cumulative, debtor(s) will pay the highest of the three)

            (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $0.00 to the nonpriority unsecured creditors in
            order to be eligible for a discharge, unless debtor(s) includes contrary provisions in Part 6 Nonstandard Provisions along with
            sufficient legal reason justifying the excusal from meeting this requirement.

            (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive $0.00. Debtor(s) will pay
            this amount to the priority and other unsecured creditors in order to be eligible for discharge in this case.

            (c) The debtor(s) will pay $0.00 to the general unsecured creditors to be distributed prorata.

5.2.        General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will be paid
            (CHOOSE ONLY ONE):

(a)          % dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a), 5.1(b), or 5.1(c) and the
            debtor(s) makes payment for the applicable commitment period as indicated in Part 2 Section 2.4.

(b) The debtor(s) anticipates unsecured creditors will receive a dividend of 0 %, but will also pay the highest amount shown in
         paragraph, 5.1(a), 5.1(b) or 5.1(c) above. All creditors should file claims in the event priority and secured creditors do not file
         claims and funds become available for distribution.

5.3.  Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the debtor(s) is proposing to pay
      interest on classified claims, or to pay the claims a regular monthly payment, those proposals should appear in Part 6
      Nonstandard Provisions.
 NAME OF CREDITOR                            COLLATERAL                                  REASON FOR CLASSIFICATION
 -NONE-

5.4.     Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are assumed. All
other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a lease, an explanation of those
payments should be included in Part 6 Nonstandard Provisions.

 NAME OF CREDITOR                                                                 DESCRIPTION OF COLLATERAL
 -NONE-

5.5.        Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the possession of the
            Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding §1327(b), except
            as otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to the Trustee shall remain in
            the possession of the debtor(s). All property in the possession and control of the debtor(s) at the time of confirmation shall be
            insured by the debtor(s). The Chapter 13 Trustee will not and is not required to insure such property and has no liability for
            injury to any person, damage or loss to any such property in possession and control of the debtor(s) or other property affected
            by property in possession and control of the debtor(s).

5.6.        Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any claim in the plan
            confirmed in this case, all lien avoidance actions or litigation involving the validity of liens or preference actions will be
            reserved and can be pursued after confirmation of the plan. Successful lien avoidance or preference action will be grounds for
            modification of the plan.




GAMB Form 113 Fillable PDF 2/28/18

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                Case 19-10037                    Doc 12              Filed 01/21/19 Entered 01/21/19 09:28:17        Desc Main
                                                                       Document     Page 5 of 7
Part 6: Nonstandard Provisions


            Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set forth below.
            These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked and any nonstandard
            provisions placed elsewhere in the plan are void.

(1) Upon discharge of the Debtor, titles to all vehicles, free of creditors liens, shall be returned to the debtor.
(2) Upon discharge of the Debtor(s), all non-possessory non-purchase money interest(s) in household goods and furnishing, wearing
apparel, appliances, and jewelry are avoided to the extent of the debtor's exemptions.
(3) Upon discharge of the Debtor(s), all judicial lien(s) in all property of the debtor, acquired both prefiling and post-filing, are avoided to
the extent allowed by law.
(4) Upon discharge of the Debtor(s) and in addition to other relief provided under Federal Law, all tax liens, either local, state or federal,
shall be void as to any future acquired property and to any increase in equity in any property currently held by the debtor(s). Debtor has
been advised that the Debt to the IRS does not pay interest or penalties but that interest and penalties will continue to accrue and will
be due and payable to the IRS at the completion of the bankruptcy.
(5) A wage deduction should be sent to: Dept of Juvenile Justice as shown in Schedule I.

Part 7: Signatures


7.1.        Certification: The debtor's(s') attorney (or debtor(s), if not represented by an attorney) certifies that all provisions of this
            plan are identical to the Official form of the Middle District of Georgia, except for language contained in Part 6:
            Nonstandard Provisions.

 Debtors

 /s/ Janet Renee Reeves                                                                    January 21, 2019
 Signature of debtor                                                                       Date


 Signature of debtor                                                                       Date

Debtor's(s') Attorney
 /s/ J. Michael Greene                                                                     January 21, 2019
 Signature of debtor(s) attorney                                                           Date




GAMB Form 113 Fillable PDF 2/28/18

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
  Case 19-10037                 Doc 12   Filed 01/21/19 Entered 01/21/19 09:28:17                   Desc Main
                                           Document     Page 6 of 7


                                         United States Bankruptcy Court
                                           Middle District of Georgia

In re     Janet Renee Reeves                                  Case No. 19-10037 aec
          Debtor/Movant                                       Chapter 13

                                         CERTIFICATE OF SERVICE

        I hereby certify that the following parties have been served with the Chapter 13 Plan,
Official Form 309I. Those not served by electronic means by the Court’s electronic filing
system have been served first class mail:
AFNI                                       First Premier                         Phoebe Sumter Medical Center
PO Box 3097                                3820 N Louise Avenue                  126 Hwy 280 West
Bloomington, IL 61702                      Sioux Falls, SD 57104                 Americus, GA 31709-0527

AT&T Universal Card                        Gateway One                           Portfolio Recovery Associates, LLC
208 S. Akard Street                        3818 E. Coronado                      PO Box 41067
Dallas, TX 75202                           Anaheim, CA 92807                     Norfolk, VA 23541

Badcock                                    Gateway One Lending & Finance LLC     RDAC Collections Agency
1607 East Lamar Street                     160 N. Riverview Drive, Suite 100     PO Box 171077
Americus, GA 31709                         Anaheim, CA 92808                     Nashville, TN 37217

Bella Ruscello Apartments                  Georgia Department of Revenue         Reliant Energy Retail
250 E Hwy 67                               Bankruptcy Unit                       P.O. Box 3765
Duncanville, TX 75137                      1800 Century Blvd., Ste. 9100         Houston, TX 77253
                                           Atlanta, GA 30345
Capital One Bank (USA) NA (FDIC                                                  Riverwoods Behavioral HS
Address)                                   Hurst, Kristin A.                     233 Medical Center Dr.
4851 Cox Road                              Chapter 13 Trustee                    Riverdale, GA 30274
Glen Allen, VA 23060                       Post Office Box 1907
                                           Columbus, GA 31902                    Speedy Cash
Care Now Urgent Center                                                           1509 E. Forsyth St.
345 N. Hwy 67                              I C System                            Americus, GA 31709
Cedar Hill, TX 75104                       PO Box 64378
                                           Saint Paul, MN 55164                  Turton Storage
Cash Store                                                                       1128 Felder St.
1240 W. Beltline Road Suite A              Infinity Insurace Company             Americus, GA 31709
DeSoto, TX 75115                           PO Box 830693
                                           Birmingham, AL 35283                  Walden Run Apartments
CCHOLDINGS                                                                       100 Walden Run Pl
101 Crossways Park Dr W                    IRS                                   McDonough, GA 30253
Woodbury, NY 11797                         PO Box 7346
                                           Philadelphia, PA 19101-7346           Warehouse Home Furnishings
Credit Coll                                                                      Farmer's Furniture
PO Box 607                                 MERC ADJ BUR                          PO Box 1140
Norwood, MA 02062                          165 Lawrence Bell Drive               Dublin, GA 31021
                                           Suite 100
Delta Community Credit Union               Williamsville, NY 14221               Wells Fargo
140 Hwy 92 South                                                                 Credit Bureau Dis
Fayetteville, GA 30215                     National Credit Systems               PO Box 14517
                                           PO Box 312125                         Des Moines, IA 50306
                                           Atlanta, GA 31131


          This the 21st day of January, 2019.

                                                              /s/ J. Michael Greene
                                                              J. MICHAEL GREENE
                                                               Attorney for Debtors/Movants
Case 19-10037     Doc 12       Filed 01/21/19 Entered 01/21/19 09:28:17   Desc Main
                                 Document     Page 7 of 7



         Prepared by the office of
          J. Michael Greene
           Attorney at Law
            P.O. Box 1907
         Americus, GA 31709
        Georgia Bar No.: 308557
